302 F.2d 927
George SWENSON, Appellant,v.George P. BARRICK and Allied American Mutual Fire Insurance Company, Appellees.
No. 16587.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1962.
Decided April 27, 1962.

Appeal from the Municipal Court of Appeals for the District of Columbia; Andrew M. Hood, Judge.
Mr. Richard W. Barton, Asst. Corp. Counsel for District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellant.
Mr. Francis X. Quinn, Washington, D. C., for appellees.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Barrick, the owner of a parked car struck by an ambulance owned by the District of Columbia, sued Swenson, the driver of the ambulance, in the Municipal Court to recover for the damage done. The District of Columbia Employee Non-Liability Act,1 which was adopted some 18 months after the accident but before trial, exempts employees from personal liability for negligent operation of a District-owned vehicle and, waiving governmental immunity, makes the District of Columbia liable — but, in the case of an emergency vehicle, only for gross negligence. The Act also provides that any judicial proceeding pending at its effective date shall be dismissed as to the employee and shall continue with the District as the sole defendant.


2
On Swenson's motion, he was dismissed and the District of Columbia was substituted as defendant. At the trial a verdict r the District was directed because Barrick had not shown gross negligence. On appeal, the Municipal Court of Appeals held the Act unconstitutional as thus retroactively applied, and reversed. Although we allowed an appeal, we affirm the judgment of the Municipal Court of Appeals on the basis of Judge Hood's opinion.2


3
Affirmed.



Notes:


1
 Section 1-921, D.C.Code (1961); Act of July 14, 1960, 74 Stat. 519


2
 Barrick v. District of Columbia, D.C. Mun.App., 173 A.2d 372 (1961)